OPINION — AG — THE OKLAHOMA REAL ESTATE COMMISSION MAY NOT DENY A NON RESIDENT APPLICANT, WHO HAS COMPLIED WITH THE PROVISIONS OF 59 Ohio St. 1977 Supp., 858-306 [59-858-306], A LICENSE TO FUNCTION AS A REAL ESTATE BROKER OR SALES ASSOCIATE IN THE STATE OF OKLAHOMA SOLELY FOR THE REASON THAT SUCH APPLICANT IS NEITHER A RESIDENT OF THE STATE OF OKLAHOMA NOR LICENSE AS A REAL ESTATE BROKER OR SALES ASSOCIATE IN HIS RESIDENT STATE. CITE: 59 Ohio St. 1977 Supp., 858-208 [59-858-208] 59 Ohio St. 1977 Supp., 858-303 [59-858-303], 59 Ohio St. 1977 Supp., 858-208 [59-858-208], 75 Ohio St. 1971 301 [75-301] [75-301](2) (LARRY DERRYBERRY)